lt al VI. l&vlr,
                  o tTo x wCa p m y ,                                lt al, (C.C.A)
                  Wit       WhooQ,          it    We d.fiait.4    docrl&& tbt   ArtA
                                 to lxwpt        ~abool dlrta4ctli rem tbo oper-
                or   ibm8ti08.

                                       J-o    lrolrrkr bm "q'U.b~           OBWB-
                     or thl.a tlmo.
                                      oaatlfpvlQ rkrnr 1916,       L
                                                    Th8tkingtruow.rout;4
                         ubleb would lxrrgt rho001 diatrlcit lo. 2
fM   th* m-t     of tha otututerofllEltatlan.
                    that It n87 be of 0110to far, w hmwlth eaalom
a crop                No. O-5830, which ealr v&a the ow? of the
r&w i            an tntlo~~t      rrohooldlrtrtot-to 80P1 proport
~2   j,a tmut tcpubllo froo who01        0O.I for tho puxpoB0of in-
         bg~8g0tim         md am343F”pIS 8ah00i pmpt7    vmhttt
    %
brwoir            .
                                                         maw   vow+ tmly,




urcttdth(       -?NovNDnm.10, 1945

                i&w C. A&ale7 (8)
                                                                    i.
                *kt Amlatent
                mluu        OmuNAL